





New York Mortgage Trust, Inc.
Form of Stock Award Agreement
THIS AGREEMENT dated the ___ day of ________, 2020 (the “Date of Grant”),
between NEW YORK MORTGAGE TRUST, INC., a Maryland corporation (the “Company”),
and ________________________________, (the “Participant”), is made pursuant and
subject to the provisions of the New York Mortgage Trust, Inc. 2017 Equity
Incentive Plan, as amended from time to time (the “Plan”), a copy of which has
been made available to the Participant. All terms used herein that are defined
in the Plan have the same meaning given them in the Plan.
1.Stock Award. Pursuant to the Plan, on the Date of Grant, the Company granted
to the Participant, subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, a Stock Award covering
_____________ shares of Common Stock of the Company, hereafter described as the
“Shares.”
2.    Restrictions. Except as provided in this Stock Award Agreement
(“Agreement”), the Shares are nontransferable and are subject to a substantial
risk of forfeiture.
3.    Vesting. The Participant’s interest in one-third of the Shares granted
under this Agreement shall become nonforfeitable and transferable (“Vested”) on
each of the first, second and third anniversaries of the Date of Grant.
4.    Death or Disability. If the Participant’s employment with the Company is
terminated due to the death of the Participant, the Shares shall become fully
vested and non-forfeitable upon the date of death. If the Participant’s
employment with the Company is terminated due to the Disability (as defined
below) of the Participant, the Shares shall become fully vested and
non-forfeitable upon the date of the termination of such Participant’s
employment.
5.    Change in Control. If there is both (a) a Change in Control of the Company
and (b) the Participant’s employment with the Company is terminated within 24
months of such Change in Control by the Company without Cause (as defined below)
or by the Participant for Good Reason (as defined below), the Shares shall
become fully vested and non-forfeitable immediately upon the date of the
termination of the Participant’s employment. For purposes of this Agreement, the
term Change in Control shall have the meaning ascribed to it in Section 1.06 of
the Plan; provided, however, that if any Participant has a separate written
employment agreement that specifically defines Change in Control, such
definition shall be used for that Participant only.
6.    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below:
a.
“Cause” means “cause” (or a term of like import) as defined under the
Participant's employment, consulting and/or severance agreement with the Company
or, in the absence of such an agreement or definition, shall mean a
determination by the Company in its sole discretion that the Participant has:
(i) engaged in gross negligence or willful misconduct in the performance of the
Participant's duties with respect to the Company or an Affiliate, (ii)
materially breached any material provision of any written agreement between the
Participant and the Company or an Affiliate or corporate policy or code of
conduct established by the Company or an Affiliate and applicable to the
Participant; (iii) willfully engaged in conduct that is materially injurious to
the Company or an Affiliate; or (iv) been convicted of, pleaded no contest to or
received adjudicated probation or deferred adjudication in connection with, a
felony involving fraud, dishonestly or moral turpitude (or a crime of similar
import in a foreign jurisdiction).

b.
“Disability” means that the Participant is permanently and totally disabled
within the meaning of section 22(e)(3) of the Code.






--------------------------------------------------------------------------------





c.
“Good Reason” means “good reason” (or a term of like import) as defined under
the Participant's employment, consulting and/or severance agreement with the
Company or, in the absence of such an agreement or definition, shall mean (i) a
material diminution in the Participant's base salary or (ii) the relocation of
the geographic location of the Participant's principal place of employment by
more than 50 miles from the location of the Participant's principal place of
employment as of the Date of Grant; provided that, in the case of the
Participant's assertion of Good Reason, (A) the condition described in the
foregoing clauses must have arisen without the Participant's consent; (B) the
Participant must provide written notice to the Company of such condition in
accordance with this Agreement within 45 days of the initial existence of the
condition; (C) the condition specified in such notice must remain uncorrected
for 30 days after receipt of such notice by the Company; and (D) the date of
termination of the Participant's employment or other service relationship with
the Company or an Affiliate must occur within 90 days after such notice is
received by the Company.

7.    Forfeiture. Except as provided in Paragraphs 4 or 5, all Shares that are
not then Vested shall be forfeited upon the termination of the Participant’s
employment with the Company and its Affiliates.
8.    Fractional Shares. Fractional shares shall not Vest hereunder, and when
any provision hereof may cause a fractional share to Vest, any Vesting in such
fractional share shall be postponed until such fractional share and other
fractional shares equal a Vested whole share.
9.    Change in Capital Structure. The terms of this Agreement shall be adjusted
as the Board determines is equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.
10.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland.
11.    Stock Power. With respect to any Shares that are forfeited in accordance
with Paragraph 8 or withheld in accordance with Paragraph 13, the Participant
hereby irrevocably appoints the Company’s Chief of Executive Officer and the
Company’s Secretary as the Participant’s attorneys to transfer any forfeited
Shares on the books of the Company with full power of substitution in the
premises. The Company’s Chief Executive Officer and Secretary shall use the
authority granted in this Paragraph 11 to cancel any Shares that are forfeited
in accordance with Paragraph 7 or withheld in accordance with Paragraph 13.
12.    Settlement. Each Share that is earned and vested in accordance with this
Agreement shall be settled by the issuance of a whole share of Common Stock.
13.    Tax Withholding. To the extent that the receipt, attainment of retirement
age, vesting or settlement of the Shares granted under this Agreement results in
compensation income or wages to the Participant for federal, state, local and/or
foreign tax purposes, the Participant shall make arrangements satisfactory to
the Company for the satisfaction of obligations for the payment of withholding
taxes and other tax obligations relating to the Shares granted under this
Agreement, which arrangements include the delivery of cash or cash equivalents,
Shares (including previously owned Shares, net settlement, net early settlement,
a broker-assisted sale, or other cashless withholding or reduction of the amount
of Shares granted under this Agreement), other property, or any other legal
consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement, net early settlement or the surrender of
previously owned Shares, the maximum number of Shares that may be so withheld
(or surrendered) shall be the number of Shares that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, local and/or foreign tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to the Shares granted under this Agreement, as
determined by the Committee. The Participant acknowledges that there may be
adverse tax consequences upon the receipt, vesting or settlement of the Shares
granted under this Agreement or disposition of the Shares granted under this
Agreement and that the Participant has been advised, and hereby is advised, to
consult a tax advisor. The Participant represents that the Participant is in no
manner relying on the Board, the Committee, the Company or any of its Affiliates
or any of their respective managers, directors, officers, employees or
authorized representatives (including, without limitation, attorneys,
accountants, consultants,


2



--------------------------------------------------------------------------------





bankers, lenders, prospective lenders and financial representatives) for tax
advice or an assessment of such tax consequences.
14.    Insider Trading Policy. Participants who are subject to the Company’s
Insider Trading Policy are only permitted to trade the Vested Shares during the
Company’s open period trading window as established by the Company’s Insider
Trading Policy (as amended from time to time) available on the Company’s website
at www.nymtrust.com under the “Corporate Governance” section of the website or
otherwise available in the Company’s policies and procedures manual.
15.    Stockholder Rights. The Participant shall have all of the rights of a
stockholder with respect to the Shares, including the right to vote the Shares
and receive dividends thereon, from the Date of Grant and prior to a forfeiture
of the Shares. Stock distributed in connection with a Common Stock split or
Common Stock dividend shall be subject to restrictions and a risk of forfeiture
to the same extent as the Shares with respect to which such Common Stock has
been distributed. On and after the date that any Shares are forfeited in
accordance with Paragraph 7, the Participant shall have no further rights as a
stockholder with respect to the forfeited Shares. The Company shall retain
custody of the certificates evidencing the Shares until the Shares become Vested
in accordance with Paragraphs 3, 4 or 5, at which time the Company shall deliver
to the Participant a certificate evidencing the Vested Shares.
16.    No Right to Continued Employment. This Agreement does not confer upon the
Participant any right with respect to continuance of employment by the Company
or an Affiliate nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate the Participant’s employment at any time.
17.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. Moreover, in the event of any conflict
between the provisions of this Agreement and a separate written employment
agreement between the Participant and the Company, the provisions of the
separate written employment agreement between the Participant and the Company
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the date hereof.
18.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and agrees to be
bound by all the terms and provisions thereof.
19.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
20.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Shares granted under this Agreement; provided¸
however, that unless otherwise stated herein, the terms of this Agreement shall
not modify and shall be subject to the terms and conditions of any employment,
consulting and/or severance agreement between the Company (or an Affiliate or
other entity) and the Participant in effect as of the date a determination is to
be made under this Agreement. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. The Committee may, in
its sole discretion, amend this Agreement from time to time in any manner that
is not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that materially
reduces the rights of the Participant shall be effective only if it is in
writing and signed by both the Participant and an authorized officer of the
Company.


3



--------------------------------------------------------------------------------





21.    Clawback. Notwithstanding any provision in this Agreement or the Plan to
the contrary, to the extent required by (a) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any Securities and Exchange Commission rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all Shares granted under
this Agreement shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.
22.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
NEW YORK MORTGAGE TRUST, INC.
By:        
        
Participant - Signature
        
Participant - Handwritten Name




4

